DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board (hereinafter, “Decision”), but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 27, 2022, has been entered.

Response to Amendment
The amendment filed January 27, 2022, has been entered.
Claims 49-67 and 69-73 are pending.
The amendment does not include new matter.

Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive.
Regarding the Double Patenting Rejection, the rejection was withdrawn in the Examiner’s Answer dated 12/16/2019. It is unclear why the Remarks dated January 27, 2022 address this issue on page 9. 
Regarding the 35 USC 103 rejection, applicant’s arguments have been fully considered but are directed to the newly amended portions of the claims. The examiner notes, however, that these limitations are disclosed by Sachs in, for example, paragraphs 0015 and 0016.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 49-67 and 69-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110300 A1 to SACHS et al. (hereinafter, “Sachs”) in view of US 2014/0247807 A1 to WESTERBERG et al. (hereinafter, “Westerberg”).
Regarding Claims 49 and 57, Sachs discloses A method comprising: maintaining a set of information for a plurality of different cellular radio access networks that defines a first relative priority of selection among a plurality of cellular radio access networks (Fig 6 -- 3GPP RAT preference list, prioritized per 635; para 0102);  
maintaining wireless access selection information defining a second relative priority of selection among one or more wireless local area networks relative to the plurality of cellular radio access networks (Fig 7 -- 710 non-3GPP list, 740 3GPP and non-3GPP RAT combined preference list; para 0008 -- WLAN access; para 0109; para 0112);  
permitting the second relative priority of selection to be modified, without modification of the first relative priority of selection, the wireless access selection information defining the second relative priority of selection being stored separately from the set of information defining the first relative priority of selection (Fig. 7 730; para 0015, 0016 -- priorities can be specific to a UE; para 0036 – ANDSF functionality can be split amongst network components; para 0057 – ANDSF-based access selection; para 0059 -- 3GPP-specific cache (i.e. stored separately from non-3GPP); para 0111 -- non-3GPP RATs filtered (i.e. modified) 720 to only include usable Non-3GPP RATs 730 ); and 
sending, a notification that provides, to a user equipment, at least a portion of the set of information and the wireless access selection information having the modified second relative priority of selection between the wireless local area network and the cellular radio access network (Fig. 5, 9; para 0041 -- network component can implement some of the access selection functions in conjunction with user equipment (see also para 0043, 0044, 0061); para 0076; para 0091). 

In particular, Westerberg discloses maintaining, permitting the priority of selection to be modified, and sending by the base station (para 0067, Fig. 12, step 5 -- ANDSF functionality can be in the base station, base station can make policy decisions based on information provided).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Sachs to include the modification occurring in the base station, because the ANDSF functionality can be distributed in various network components and a base station is a network component and therefore would have been obvious to try (Sachs, para 0036). Furthermore, having a base station provide connection information and/or policies and connection modification is notoriously well known in the art and commonly used (Westerberg, para 0011). 
The Examiner further notes that on Page 8 of the Decision, PTAB determined that the intended use of the information provided does not carry patentable weight. See Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Therefore, the claims as currently written are directed to simply maintaining a set of information, permitting the information to be modified, and then sending a notification. Although the remaining limitations have been addressed with prior art, it is only to evidence the breadth of knowledge in the art, and do not indicate that the recitations further limit the claimed invention. 
Regarding Claims 50 and 58, Sachs and Westerberg disclose the method according to claim 49. Sachs further discloses wherein the set of information includes an indication of the one or more wireless local area networks (para 0067). 
Regarding Claims 51 and 59, Sachs and Westerberg disclose the method according to claim 49. Sachs further discloses wherein the set of information is independent of any indication of one or more wireless local area networks (para 0066). 
Regarding Claims 52 and 60, Sachs and Westerberg disclose the method according to claim 49, and Sachs further discloses wherein the relative priority of selection is modified in a manner specific to the user equipment, specific to a subscribed user class, specific to a group of users, specific to a cell, specific to a usage profile, and/or specific to a traffic type or specific to one or more active sessions (para 0040 -- can be prioritized based on active applications of the UE, location of UE, velocity of the UE, etc.). Westerberg discloses modified to be specific to a cell associated with the base station (para 0067; see also Fig. 12, steps 5 and 6).
Regarding Claims 53 and 61, Sachs and Westerberg disclose the method according to claim 49. Sachs further discloses wherein the providing of the set of information and the wireless access selection information comprises a signaling of the wireless access selection information in an information element independent of the set of information (para 0017; para 0061 -- ANDSF can inform UE of available accesses). (Also see examiner note above, with regards to “causing notification” of claim 49).
Regarding Claims 54 and 62, Sachs and Westerberg disclose the method according to claim 53. Sachs further discloses wherein the set of information and the wireless access selection information are provided in a connected state prior to a transition to an idle state (para 0013, 0014; para 0030-0032 -- UE can be connected and can be directed to handover; para 0058; para 0061).
Regarding Claims 55 and 63, Sachs and Westerberg disclose the method according to claim 49. Sachs further discloses wherein the providing of the set of information and the wireless access selection information to the user equipment causes the user equipment to search, detect and select from among the one or more wireless local area networks according to the wireless access information while the user equipment maintains a connected state to the base station (para 0030-0032 -- UE can be connected and search for higher priority, non-3GPP networks; para 0058). 
Regarding Claims 56 and 64, Sachs and Westerberg disclose the method according to claim 49. Sachs further discloses wherein the providing of the set of information and the wireless access selection information causes the user equipment to search, detect and select the one or more wireless local area networks for a conditional handover, wherein the conditional handover is executed in response to a handover criterion being satisfied and wherein the user equipment continues to be serviced by a same base station in response to the handover criterion not being satisfied (para 0030-0032 -- UE can be connected and search for higher priority, non-3GPP networks; para 0058; para 0061 -- provides handover candidates to be evaluated by UE measurements). 
Regarding Claim 65, Sachs and Westerberg disclose the apparatus of claim 65 because it has similar limitations as claim 49. Sachs discloses the at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to (para 0047) perform the steps of claim 49. 
 Regarding Claim 66, Sachs and Westerberg disclose the apparatus according to claim 65, and further discloses wherein the set of information includes an indication of the one or more wireless local area networks (para 0067). 
Regarding Claim 67, Sachs and Westerberg disclose the apparatus according to claim 65, and Sachs further discloses wherein the set of information is independent of any indication of the one or more wireless local area networks (para 0066). 
Regarding Claim 69, Sachs and Westerberg disclose the apparatus according to claim 65. Sachs further discloses wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus, select one of the one or more wireless local area networks based upon a set of preferences, the one of the wireless local area networks being selected independent of the set of information and the wireless access selection information (para 0005; para 0059). 
Regarding Claim 70, Sachs and Westerberg disclose the apparatus according to claim 69. Sachs further discloses wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to determine a respective set of preferences from among a plurality of sets of (Fig. 7 -- 730,735, 740 non-3GPP RAT prioritization; para 0112). 
Regarding Claim 71, Sachs and Westerberg disclose the apparatus according to claim 69. wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to camp on a cellular radio access network based upon the set of information while selecting the one of the wireless local area network (para 0030-0032 -- UE can be connected and search for higher priority, non-3GPP networks; para 0058).
Regarding Claim 72, Sachs and Westerberg disclose the apparatus according to claim 69. Sachs further discloses wherein the set of preferences is provided by a management object, an access network discovery and selection object, a hotspot object, a home network object, a visited network object, a device management object, a vendor specific object or an organization specific object (Fig. 3, 5 -- ANDSF; para 0079, 0080). 
Regarding Claim 73, Sachs and Westerberg disclose the apparatus according to claim 69. Sachs further discloses wherein the set of preferences is based upon a plugin object, one or more wireless local area network preferences, a selection history or a definition present in the subscriber identification module and/or an access network certification stamp as a software configuration (Fig. 3 -- local preferences/data; para 0016 -- SIM; para 0045).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA NAVAR/Primary Examiner, Art Unit 2643